DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
ALLOWABLE CLAIMS 
Claims 8-19 are allowed over the prior art of record.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest Prior Art of record Nakazawa (EP 1 642 603) in view of McGrath et al. (US 5,248,275) fail to teach, suggest or render obvious the valve of the structure, wherein the no-return valve having first and second films one upon the other, the first and second films each having an upper edge, a lower edge and side edges in such a manner that the upper edges of the films are joined to the second end of the inlet, the side edges of the first film are joined to the respective side edges of the second film by seams, and the lower edges of the films are not joined together.
Nakazawa (EP 1 642 603) discloses most of claimed limitations except for the valve having claimed structure.
McGrath et al. (US 5,248,275) teaches the no-return valve of the similar structure, but the reference of McGrath belongs to the different field of endeavor and to the different problem solving area. Therefore, the reference of McGrath is not applicable for obviousness rejection in combination with Nakazawa.
Therefore, claims are allowed.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILYA Y TREYGER whose telephone number is (571)270-3217.  The examiner can normally be reached on 9:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ILYA Y TREYGER/           Examiner, Art Unit 3781                                                                                                                                                                                             /TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781